Exhibit 10.1

 

EXECUTION COPY

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Agreement”), dated as of
October 24, 2018, is made by and among INTREPID POTASH, INC., a Delaware
corporation, INTREPID POTASH — MOAB, LLC, a Delaware limited liability company,
INTREPID POTASH—NEW MEXICO, LLC, a New Mexico limited liability company,
INTREPID POTASH — WENDOVER, LLC, a Colorado limited liability company, and each
other Person that may join the Credit Agreement (as hereinafter defined) as a
borrower (each may be referred to individually, as a “Borrower” and collectively
herein, as “Borrowers”), 203 E. FLORENCE, LLC, a Delaware limited liability
company, MOAB GAS PIPELINE, LLC, a Colorado limited liability company, and each
other Person that may join the Credit Agreement as a Guarantor, the Lenders
identified on the signature pages hereof, and BANK OF MONTREAL, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), Swing Line Lender and a Letter of Credit Issuer.

 

PRELIMINARY STATEMENTS:

 

(1)                                 The Borrowers, the Guarantors, the Lenders,
and the Administrative Agent are parties to a Credit Agreement, dated as of
October 31, 2016 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) (capitalized terms not otherwise defined in this
Agreement have the same meanings as specified in the Credit Agreement); and

 

(2)                                 The Borrower Agent has requested, and the
Administrative Agent (acting at the direction of the Lenders) and the Lenders
have agreed, on the terms and subject to the conditions set forth below, to
amend the Credit Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

SECTION 1.                            Amendments to the Credit Agreement.

 

(a)                                 Pursuant to Section 11.01 of the Credit
Agreement, and subject to the satisfaction of the conditions precedent set forth
in Section 2 hereof, effective on and as of the Second Amendment Effective Date
(as defined in the Credit Agreement), the Credit Agreement is hereby amended as
follows:

 

(i)                                     Section 1.01 of the Credit Agreement is
hereby amended by inserting the following new definitions in the appropriate
alphabetical order:

 

“Second Amendment” means that certain Second Amendment to Credit Agreement dated
as of October 24, 2018, by and among the Borrowers, the Guarantors, the Lenders
signatory thereto, and the Administrative Agent.

 

“Second Amendment Effective Date” means the date upon which the conditions set
forth in Section 2 of the Second Amendment have been satisfied.

 

“Senior Note Maturity Reserve” means, in the case of the maturity of any
obligations evidenced by any Senior Notes due prior to January 31, 2024
(collectively, the “Earlier Maturing

 

--------------------------------------------------------------------------------



 

Senior Notes”), a reserve established by the Administrative Agent, in its
discretion exercised in good faith, on or after the date that is 60 days prior
to such maturity through but excluding the date of satisfaction of such
obligations, in an amount not to exceed 100.00% of such obligations, unless (a)
the maturity date of the applicable Earlier Maturing Senior Notes is extended to
a date that is on or after 90 days after the Maturity Date, (b) all of the
applicable Earlier Maturing Senior Notes are refinanced or replaced as permitted
under this Agreement and the maturity date of all of the Indebtedness that
refinances or replaces such Earlier Maturing Senior Notes is on or after 90 days
after the Maturity Date, or (c) all of the applicable Earlier Maturing Senior
Notes are converted into equity of the Company.

 

(ii)                                  The definition of “Applicable Margin” set
forth in Section 1.01 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

 

“Applicable Margin” means with respect to any Type of Loan, the percentages per
annum set forth below, as based upon the Average Availability for the
immediately preceding month:

 

Level

 

Average Availability
(as a percentage of
Aggregate Revolving Credit
Commitments)

 

LIBOR
Loans

 

Base Rate
Loans

 

I

 

> 66.67%

 

1.50

%

0.50

%

II

 

< 66.67% but > 33.33%

 

1.75

%

0.75

%

III

 

< 33.33%

 

2.00

%

1.00

%

 

Any increase or decrease in the Applicable Margin resulting from a change in
Average Availability shall become effective as of the first day of each month
(each, an “Adjustment Date”) based upon Average Availability for the immediately
preceding month.  If any Borrowing Base Certificate (including any required
financial information in support thereof) of the Borrowers is not received by
Administrative Agent by the date required pursuant to Section 7.02(a), then the
Applicable Margin shall be determined as if the Average Availability for the
immediately preceding month is at Level III until such time as such Borrowing
Base Certificate and supporting information are received.

 

(iii)                               Clause (x) in the definition of
“Availability Reserves” set forth in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

“(x)  the Senior Note Maturity Reserve.”

 

2

--------------------------------------------------------------------------------



 

(iv)                              The definition of “Borrowing Base” set forth
in Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

“Borrowing Base” means, at any time of calculation, an amount equal to:

 

(a)                                 the Value of Eligible Accounts (less all
cash received but not yet applied in respect of such Eligible Accounts)
multiplied by 90%; plus

 

(b)                                 the least of (i) the NOLV of Eligible
Inventory multiplied by 85% or (ii) the Cost of Eligible Inventory multiplied by
80%; minus

 

(c)                                  the amount of all Availability Reserves.

 

The term “Borrowing Base” and the calculation thereof shall not include any
assets or property acquired in an Acquisition or otherwise outside the ordinary
course of business unless (x) if so required by the Administrative Agent, the
Administrative Agent has conducted Field Exams and appraisals reasonably
required by it (with results reasonably satisfactory to the Administrative
Agent) and (y) the Person owning such assets or property shall be a (directly or
indirectly) wholly-owned Domestic Subsidiary of the Company and have become a
Borrower.

 

(v)                                 The definition of “Designated Senior Notes
Prepayments” set forth in Section 1.01 of the Credit Agreement is hereby amended
by amending and restating the proviso contained therein in its entirety to read
as follows:

 

“provided, that, as a condition precedent to any prepayment described in the
immediately preceding clause (c), the Administrative Agent shall have received
evidence, in form and substance reasonably satisfactory to the Administrative
Agent, that Availability (after (i) giving Pro Forma Effect to each such
prepayment and (ii) giving effect to a reduction in the Borrowing Base of
$10,000,000), as of the date of each such prepayment, shall be not less than
$0.00.”

 

(vi)                              The definition of “Dilution Reserve” set forth
in Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

“Dilution Reserve” means, at any date of determination, (a) the percentage
amount by which the Dilution Percent exceeds zero percent (0%) times (b) the
amount of Eligible Accounts of the Borrowers.

 

(vii)                           The definition of “Disposition” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

3

--------------------------------------------------------------------------------



 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any casualty or
condemnation) of any property (including any Equity Interest), or part thereof,
by any Person, including by division of a limited liability company, and
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

(viii)                        The definition of “Dominion Trigger Period” set
forth in Section 1.01 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

 

“Dominion Trigger Period” means the period (a) commencing on the day that (i) a
Specified Event of Default occurs and is continuing or (ii) for a period of five
(5) consecutive days, Availability is less than the greater of (x) twelve and
one-half percent (12.5%) of the Aggregate Revolving Credit Commitments at such
time and (y) $5,500,000 and (b) continuing until the date that during the
previous thirty (30) consecutive days, (i) no Default or Event of Default has
existed and (ii) Availability has been greater than the greater of (x) twelve
and one-half percent (12.5%) of the Aggregate Revolving Credit Commitments at
such time and (y) $5,500,000.

 

(ix)                              Clause (b) in the definition of “Eligible
Inventory” set forth in Section 1.01 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:

 

“(b)                           Inventory that (i) does not consist of finished
goods or (ii) is not readily saleable in the Ordinary Course of Business, other
than, in each case, Inventory that constitutes by-products solely to the extent
that the Administrative Agent has conducted appraisals reasonably required by it
in respect of any such by-products with results reasonably satisfactory to the
Administrative Agent;”

 

(x)                                 The definition of “Fixed Charge Trigger
Period” set forth in Section 1.01 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

“Fixed Charge Trigger Period” means the period (a) commencing on the day that
Availability is less than the greater of (i) ten percent (10.0%) of the
Aggregate Revolving Credit Commitments at such time and (ii) $4,500,000 and (b)
continuing until the date that during the previous thirty (30) consecutive days,
Availability has been equal to or greater than the greater of (i) ten percent
(10.0%) of the Aggregate Revolving Credit Commitments at such time and (ii)
$4,500,000 at all times during such period.

 

4

--------------------------------------------------------------------------------



 

(xi)                              The definition of “Line Reserve” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

“Line Reserve” means the sum of (a) the Rent and Charges Reserve; (b) the Credit
Product Reserve; (c) the aggregate amount of liabilities at any time secured by
Liens upon Collateral that are senior to the Administrative Agent’s Liens; (d)
sums that any Loan Party may be required to pay under any Section of this
Agreement or any other Loan Document (including Taxes, assessments, insurance
premiums, or, in the case of leased assets, rents or other amounts payable under
such leases) and has failed to pay; (e) the Senior Note Maturity Reserve; and
(f) amounts for which claims may be reasonably expected to be asserted against
the Collateral, the Administrative Agent or the Lenders.

 

(xii)                           The definition of “Maturity Date” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

“Maturity Date” means October 31, 2023.

 

(xiii)                        The definition of “Payment Conditions” set forth
in Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

“Payment Conditions” means, with respect to any Specified Transaction, the
satisfaction of the following conditions:

 

(a)                                 as of the date of any such Specified
Transaction and immediately after giving effect thereto, no Default or Event of
Default has occurred and is continuing;

 

(b)                                 Availability (after giving Pro Forma Effect
to such Specified Transaction) both as of such date and on an average daily
basis during the thirty (30) consecutive day period immediately preceding the
making of such Specified Transaction shall be not less than (i) in the case of a
Specified Restricted Payment or Specified Debt Payment, the greater of (A) 15%
of the Maximum Borrowing Amount and (B) $7,000,000, or (ii) in the case of a
Specified Investment, the greater of (A) 12.5% of the Maximum Borrowing Amount
and (B) $5,500,000, in each case, as of such date;

 

(c)                                  the Consolidated Fixed Charge Coverage
Ratio as of the end of the most recently ended Measurement Period prior to the
making of such Specified Transaction, calculated on a Pro Forma Basis, shall be
equal to or greater than 1.00 to 1.00; provided that, the Consolidated Fixed
Charge Coverage Ratio test described in this clause (c) shall not apply if
Availability (after giving Pro Forma Effect to such Specified Transaction) both
as of such date and on an average daily basis during the thirty (30)

 

5

--------------------------------------------------------------------------------



 

consecutive day period immediately preceding the making of such Specified
Transaction shall be greater than (i) in the case of a Specified Restricted
Payment or Specified Debt Payment, the greater of (A) 20% of the Maximum
Borrowing Amount and (B) $9,000,000, or (ii) in the case of a Specified
Investment, the greater of (A) 17.5% of the Maximum Borrowing Amount and (B)
$8,000,000, in each case, as of such date; and

 

(d)                                 the Administrative Agent shall have received
a certificate of a Responsible Officer of the Borrower Agent certifying as to
compliance with the preceding clauses and demonstrating (in reasonable detail)
the calculations required thereby.

 

(xiv)                       The definition of “Permanent Reserve” set forth in
Section 1.01 of the Credit Agreement is hereby deleted in its entirety.

 

(xv)                          The definition of “Revolving Credit Facility” set
forth in Section 1.01 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

 

“Revolving Credit Facility” means the facility described in Sections 2.01(a),
2.03 and 2.04 providing for Revolving Credit Loans, Letters of Credit and Swing
Line Loans to or for the benefit of the Borrowers by the Revolving Credit
Lenders, Letter of Credit Issuer and Swing Line Lender, as the case may be, in
the maximum aggregate principal amount at any time outstanding of $50,000,000,
as adjusted from time to time pursuant to the terms of this Agreement; provided,
that, for the avoidance of doubt, the Commitment Increase option under Section
2.18 is being utilized as of the Second Amendment Effective Date in order to
effect the increase in the Revolving Credit Facility and the Aggregate Revolving
Credit Commitments contemplated in the Second Amendment; provided, further,
that, in connection with such utilization of the Commitment Increase option, the
Administrative Agent waives (on a one-time basis and without creating any course
of dealing or obligation to provide any such waiver in connection with any
Commitment Increase request at any time following the Second Amendment Effective
Date) delivery of the legal opinions described in Section 2.18(e)(vi)(A).

 

(xvi)                       The definition of “Unused Fee Rate” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

“Unused Fee Rate” means a per annum rate equal to 0.25%.

 

(xvii)                    The definition of “Voluntary Payment Conditions” set
forth in Section 1.01 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

 

6

--------------------------------------------------------------------------------



 

“Voluntary Payment Conditions” means, with respect to any applicable Specified
Debt Payment, the satisfaction of the following conditions:

 

(a)                                 as of the date of any such Specified Debt
Payment and immediately after giving effect thereto, (i) no Default or Event of
Default has occurred and is continuing and (ii) no Revolving Credit Loans shall
be outstanding;

 

(b)                                 Availability (after giving Pro Forma Effect
to such Specified Debt Payment) both as of such date and on an average daily
basis during the thirty (30) consecutive day period immediately preceding the
making of such Specified Debt Payment shall be not less than the greater of (i)
15% of the Maximum Borrowing Amount and (ii) $7,000,000;

 

(c)                                  the Consolidated Fixed Charge Coverage
Ratio as of the end of the most recently ended Measurement Period prior to the
making of such Specified Debt Payment, calculated on a Pro Forma Basis, shall be
equal to or greater than 1.00 to 1.00; provided that, the Consolidated Fixed
Charge Coverage Ratio test described in this clause (c) shall not apply if
Availability (after giving Pro Forma Effect to such Specified Debt Payment) both
as of such date and on an average daily basis during the thirty (30) consecutive
day period immediately preceding the making of such Specified Debt Payment shall
be greater than the greater of (i) 20% of the Maximum Borrowing Amount and (ii)
$9,000,000, as of such date ; and

 

(d)                                 the Administrative Agent shall have received
(i) updated financial projections of the Company and its Subsidiaries prepared
in good faith in a manner consistent with those required by Section 7.01 for the
remaining term of this Agreement demonstrating no anticipated Revolving Credit
Loan borrowings and (ii) a certificate of a Responsible Officer of the Borrower
Agent certifying as to compliance with the preceding clauses and demonstrating
(in reasonable detail) the calculations required thereby.

 

(xviii)                 Section 2.18(a) of the Credit Agreement is hereby
amended by adding a new sentence to the end of such Section to read as follows:

 

“The Borrower Agent confirms and agrees that, as of the Second Amendment
Effective Date, after giving effect to the Second Amendment, the aggregate
amount of Commitment Increases (for all requests) available to be requested and
utilized under this Section 2.18 shall not exceed $5,000,000.”

 

(xix)                       Section 7.03(e) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

7

--------------------------------------------------------------------------------



 

“(e)                            of the creation (by division or otherwise) or
acquisition of any Subsidiary;”

 

(xx)                          The lead-in paragraph in Section 7.12 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

“As soon as practicable but in any event within 30 Business Days (or such longer
period as may be agreed by the Administrative Agent) following the acquisition
or creation (by division or otherwise) of any Domestic Subsidiary (other than an
Excluded Domestic Subsidiary), or the time any existing Domestic Subsidiary
ceases to be an Excluded Domestic Subsidiary, cause to be delivered to the
Administrative Agent each of the following, as applicable:”

 

(xxi)                       Section 8.03 of the Credit Agreement is hereby
amended by (v) deleting the parenthetical in the lead-in paragraph of such
Section 8.03, (w) deleting the word “and” appearing at the end of clause (f)
thereof, (x) adding the word “and” at the end of clause (g) thereof, (y)
deleting the proviso at the end of such Section 8.03, and (z) adding a new
clause (h) following clause (g) thereof to read as follows:

 

“(h)                           other Investments, so long as the Payment
Conditions are satisfied with respect thereto.”

 

(xxii)                    The lead-in paragraph in Section 8.04 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

“Merge, divide, dissolve, liquidate, consolidate with or into another Person,
except that, so long as no Default exists or would result therefrom:”

 

(xxiii)                 Schedule 2.01 to the Credit Agreement is hereby replaced
with Schedule 2.01 attached hereto.

 

SECTION 2.                            Conditions to Effectiveness.  This
Agreement shall become effective on and as of the Business Day on which the
following conditions shall have been satisfied:

 

(a)                                 The Administrative Agent (or its counsel)
shall have received from the Borrowers, the Guarantors, the Lenders, and the
Administrative Agent an executed counterpart of this Agreement on behalf of each
such party;

 

(b)                                 The Administrative Agent (or its counsel)
shall have received such certificates of resolutions or other action, incumbency
certificates (including specimen signatures), and/or other certificates of
Responsible Officers of each Loan Party as the Administrative Agent may require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party;

 

(c)                                  The Administrative Agent (or its counsel)
shall have received such documents and certifications as the Administrative
Agent may reasonably require to evidence that each Loan

 

8

--------------------------------------------------------------------------------



 

Party is duly organized or formed, and that each Loan Party is validly existing,
in good standing and qualified to engage in business in its jurisdiction of
organization and in any other jurisdiction in which the failure to be so
qualified could reasonably be expected to have a Material Adverse Effect,
including certified copies of such Loan Party’s Organization Documents,
shareholders’ agreements, certificates of good standing and/or qualifications to
engage in business;

 

(d)                                 The Administrative Agent (or its counsel)
shall have received a certificate of each Loan Party covering the matters
described in Sections 2.18(e)(i)(B) and 2.18(e)(vi)(B) of the Credit Agreement,
in form and substance reasonably satisfactory to the Administrative Agent;

 

(e)                                  All legal matters incident to this
Agreement and the other documents delivered in connection herewith shall be
reasonably satisfactory to the Administrative Agent on the Second Amendment
Effective Date;

 

(f)                                   The Administrative Agent shall have
received (i) all fees due and payable to the Administrative Agent and to any
Lenders on or prior to the Second Amendment Effective Date, including, without
limitation, an upfront fee for the account of each Lender party hereto on a pro
rata basis in an aggregate amount equal to $125,000.00, which fee shall be
deemed fully earned and due on the Second Amendment Effective Date and shall be
nonrefundable and (ii) to the extent invoiced, all other amounts due and payable
pursuant to the Loan Documents on or prior to the Second Amendment Effective
Date, including, to the extent invoiced, reimbursement or payment of all
reasonable out-of-pocket expenses (including reasonable fees, charges and
disbursements of McGuireWoods LLP) required to be reimbursed or paid by the
Borrowers hereunder or under any other Loan Document;

 

(g)                                  Each of the representations and warranties
made by the Borrowers in or pursuant to Section 3 of this Agreement and in the
Credit Agreement (except, in each case, to the extent applicable to an earlier
date) shall be true and correct in all material respects (or true and correct in
all respects in the case of representations and warranties qualified by
materiality or Material Adverse Effect) on and as of the Second Amendment
Effective Date as if made on and as of such date; and

 

(h)                                 No Default or Event of Default shall have
occurred and be continuing as of the Second Amendment Effective Date, and no
Default or Event of Default shall occur or shall have occurred as a result of
the effectiveness of this Agreement or the consummation of the transactions set
forth herein.

 

The Administrative Agent’s delivery to the Borrower Agent of a copy of this
Agreement executed by all necessary parties described in Section 2(a) hereof
shall be deemed evidence that the Second Amendment Effective Date has occurred.

 

SECTION 3.                            Representations and Warranties:  Each Loan
Party hereby represents and warrants as follows:

 

(a)                                 The execution and delivery of this Agreement
by such Loan Party, and the performance by such Loan Party of its obligations
under this Agreement and each of the other Loan Documents delivered in
connection herewith to which it is a party, is within such Loan Party’s
requisite powers, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (i) contravene the terms of the
Organization Documents of any such Person; (ii) conflict with or result in any
breach or contravention of

 

9

--------------------------------------------------------------------------------


 

(x) any material Contractual Obligation to which such Person is a party or (y)
any material order, injunction, writ or decree of any Governmental Authority or
any arbitral award to which such Person or its property is subject; (iii) result
in or require the creation or imposition of any Lien upon any assets of any Loan
Party other than Permitted Liens; or (iv) violate any material Law in any
material respect;

 

(b)                                 No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the due execution and delivery of this Agreement by such Loan
Party, and in connection with the performance by, or enforcement against, such
Loan Party of its obligations under this Agreement or any other Loan Document
entered into in connection herewith to which it is a party, except for the
authorizations, approvals, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect;

 

(c)                                  This Agreement has been, and each other
Loan Document to be delivered by any Loan Party in connection herewith will have
been, duly executed and delivered by such Loan Party.  This Agreement and each
of the other Loan Documents delivered in connection herewith constitute legal,
valid and binding obligations of such Loan Party, enforceable against such Loan
Party in accordance with their respective terms, except as the enforcement
hereof or thereof may be limited by any applicable Debtor Relief Laws or by
general equitable principles; and

 

(d)                                 Both before and after giving effect to this
Agreement, the representations and warranties of such Loan Party set forth in
Article VI of the Credit Agreement or in any other Loan Document are true and
correct in all material respects (and in all respects, if already qualified by
materiality or Material Adverse Effect), on and as of such date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects (and
in all respects, if already qualified by materiality or Material Adverse Effect)
as of such earlier date.

 

SECTION 4.                            Post-Closing Covenant.  Each Loan Party
hereby agrees that it shall deliver, or cause to be delivered, on or prior to
November 21, 2018 (or such later date as to which the Administrative Agent may
otherwise agree in writing (including via e-mail transmission) in its sole
discretion), to the Administrative Agent (a) a duly executed amendment to each
of the Mortgages in respect of the Mortgaged Property and (b) such other
Mortgage Related Documents in respect of the Mortgaged Property as are
reasonably requested by the Administrative Agent in connection with the
transactions contemplated by this Agreement, in each case, subject to the
Intercreditor Agreement and in form and substance reasonably satisfactory to the
Administrative Agent.  The failure of Loan Parties to comply with all or any
portion of this Section 4 shall constitute an immediate Event of Default under
Section 9.01 of the Credit Agreement for which there is no cure or remedy.

 

SECTION 5.                            Reference to and Effect on the Credit
Agreement.

 

(a)                                 On and after the effectiveness of this
Agreement, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
shall mean and be a reference to the Credit Agreement, as amended by, and after
giving effect to, this Agreement.

 

(b)                                 Each Loan Document, after giving effect to
this Agreement, is and shall continue to be in full force and effect and is
hereby in all respects ratified and confirmed, except that, on and after the
effectiveness of this Agreement, each reference in each of the Loan Documents to
the “Credit

 

10

--------------------------------------------------------------------------------



 

Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement shall mean and be a reference to the Credit Agreement, as
amended by, and after giving effect to, this Agreement.

 

(c)                                  The execution, delivery and effectiveness
of this Agreement shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of any Lender or the Administrative Agent
under any of the Loan Documents, or constitute a waiver of any provision of any
of the Loan Documents.

 

(d)                                 Each party hereto hereby agrees that this
Agreement shall be a “Loan Document”.

 

SECTION 6.                            Costs, Expenses.  The Borrowers agree to
pay promptly on demand all reasonable and documented out-of-pocket costs and
expenses of the Administrative Agent in connection with this Agreement and the
other instruments and documents to be delivered hereunder (including, without
limitation, the reasonable fees and expenses of counsel for the Administrative
Agent) in accordance with the terms of Section 11.04 of the Credit Agreement.

 

SECTION 7.                            Release.  Each Loan Party hereby waives
and releases any and all current existing claims, counterclaims, defenses, or
set-offs of every kind and nature which it has or might have against the
Administrative Agent or any Lender arising out of, pursuant to, or pertaining in
any way to the Credit Agreement, any and all documents and instruments delivered
in connection with or relating to the foregoing, or this Agreement, other than
as arising in respect of gross negligence or willful misconduct on the part of
the Administrative Agent or any Lender.  Each Loan Party hereby further
covenants and agrees not to sue the Administrative Agent or any Lender or assert
any claims, defenses, demands, actions, or liabilities against the
Administrative Agent or any Lender which occurred prior to or as of the date of
this Agreement arising out of, pursuant to, or pertaining in any way to the
Credit Agreement, any and all documents and instruments delivered in connection
with or relating to the foregoing, or this Agreement, other than as arising in
respect of gross negligence or willful misconduct on the part of the
Administrative Agent or any Lender.

 

SECTION 8.                            Execution in Counterparts.  This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute but one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

11

--------------------------------------------------------------------------------



 

SECTION 9.                            WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT ENTERED INTO IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT ENTERED INTO IN CONNECTION
HEREWITH BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 9.

 

SECTION 10.                     Governing Law.  THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF ILLINOIS.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

12

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Credit Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

 

INTREPID POTASH, INC.,

 

a Delaware corporation, as a Borrower

 

 

 

 

 

 

By:

/s/ Joseph G. Montoya

 

Name:

Joseph G. Montoya

 

Title:

Vice President and Chief Accounting Officer

 

 

 

 

 

INTREPID POTASH — MOAB, LLC,

 

a Delaware limited liability company, as a Borrower

 

 

 

By: INTREPID POTASH, INC., its Manager

 

 

 

 

 

 

By:

/s/ Joseph G. Montoya

 

Name:

Joseph G. Montoya

 

Title:

Vice President and Chief Accounting Officer

 

 

 

 

 

INTREPID POTASH—NEW MEXICO, LLC,

 

a New Mexico limited liability company, as a Borrower

 

 

 

By: INTREPID POTASH, INC., its Manager

 

 

 

 

 

 

By:

/s/ Joseph G. Montoya

 

Name:

Joseph G. Montoya

 

Title:

Vice President and Chief Accounting Officer

 

 

 

 

 

INTREPID POTASH — WENDOVER, LLC,

 

a Colorado limited liability company, as a Borrower

 

 

 

By: INTREPID POTASH, INC., its Manager

 

 

 

 

 

 

By:

/s/ Joseph G. Montoya

 

Name:

Joseph G. Montoya

 

Title:

Vice President and Chief Accounting Officer

 

[SIGNATURE PAGE]

Intrepid — Second Amendment to Credit Agreement

 

--------------------------------------------------------------------------------



 

 

203 E. FLORENCE, LLC,

 

a Delaware limited liability company, as a Guarantor

 

 

 

By: INTREPID POTASH, INC., its Manager

 

 

 

 

 

 

By:

/s/ Joseph G. Montoya

 

Name:

Joseph G. Montoya

 

Title:

Vice President and Chief Accounting Officer

 

 

 

 

 

MOAB GAS PIPELINE, LLC,

 

a Colorado limited liability company, as a Guarantor

 

 

 

By: INTREPID POTASH, INC., its Manager

 

 

 

 

 

 

By:

/s/ Joseph G. Montoya

 

Name:

Joseph G. Montoya

 

Title:

Vice President and Chief Accounting Officer

 

[SIGNATURE PAGE]

Intrepid — Second Amendment to Credit Agreement

 

--------------------------------------------------------------------------------



 

 

BANK OF MONTREAL,

 

as Administrative Agent, Letter of Credit Issuer,

 

Swing Line Lender and a Lender

 

 

 

 

 

 

By:

/s/ Stephanie Bach

 

Name:

Stephanie Bach

 

Title:

Vice President

 

[SIGNATURE PAGE]

Intrepid — Second Amendment to Credit Agreement

 

--------------------------------------------------------------------------------



 

SCHEDULE 2.01

 

COMMITMENTS AND
APPLICABLE PERCENTAGES

(as of the Second Amendment Effective Date)

 

Lender

 

Revolving Credit Commitment

 

Applicable Percentage

 

Bank of Montreal

 

$

50,000,000.00

 

100

%

Total

 

$

50,000,000.00

 

100

%

 

--------------------------------------------------------------------------------